               IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


UNITED STATES OF AMERICA


V.                                                CASE NO. CR419-082


BENJAMIN RAY,

       Defendant




                                   ORDER


      Before   the    Court   is   the   Magistrate        Judge's     Report   and

Recominendation (Doc. 29), to which no objections have been filed.

After a careful review of the record, the report and recommendation

is   ADOPTED   as the   Court's    opinion   in     this     case.    Accordingly,

Defendant's Motion to Suppress (Doc. 19) is DENIED.

      SO ORDERED this          ^day of October 2019.

                                    WILLIAM T. MOORE, Jg^
                                    UNITED STATES       DISTRICT COURT
                                    SOUTHERN    DISTRICT OF GEORGIA




                                           U.S. DISTRICT COURT
                                           Southern District of Qa.
                                                Filed in Office
                                                                  ^


                                                  Deputy Clerk
